





ROYALTY AGREEMENT

LKA INTERNATIONAL, INC. a Nevada corporation, (“LKA”) is the sole and rightful
owner of the Golden Wonder Mine in Hinsdale County, more particularly described
on Exhibit A-Royalty

Agreement attached hereto and incorporated by this reference (the “Golden Wonder
Mine”).

The Golden Wonder Mine has a history of producing high quality gold ore. In
consideration of valuable covenants and other acts, the sufficiency of which is
hereby acknowledged, LKA grants to Au Mining, Inc. and/or its assigns a royalty
interest in the revenue of the Golden Wonder Mine. The terms of said royalty
interest are as follows:

1. LKA agrees to pay Au a royalty of six percent (6%) on all future proceeds
received from the sale of materials (ore, metals and/or concentrates, or any
other product) produced from the Golden Wonder Mine. The royalty will be a Net
Smelter Royalty, meaning that LKA will pay Au six percent of the proceeds
received by LKA less customary and usual deductions for assaying, transportation
costs, smelting charges and penalties, severance, production taxes and any
county, state and federal royalties, if required, or similar charges for which
LKA receives no material benefit. The royalty will stop once Au has received a
total of $12,647,505.00.

2. Procedures for future payment of Net Smelter Royalty:

a. LKA shall pay the Net Smelter Royalty to Au within 15 days after LKA’s
receipt of payment for materials from the Golden Wonder Mine. Payment shall be
made to: Au Mining, Inc.

21599 Highway 550

Ridgway, CO 81432

b. At the time of payment, LKA shall provide Au with documents showing the
purchaser, amount purchased and payment made to LKA.

c. LKA shall have full discretion to determine who to sell to and the price at
which materials will be sold. Nothing within this Agreement shall obligate LKA
to sell any amount of materials from the Golden Wonder.

d. Au will have no right to view or assay ores or other materials from the
Golden Wonder Mine. Au shall, however, have the right to demand and review all
records and documents related to production of ore, mining, transportation,
processing and payment to LKA for produced from the Golden Wonder Mine as long
as the records and documents requested reasonably relate to information needed
to document the accuracy of royalties paid or not paid.











--------------------------------------------------------------------------------







e.      Should LKA sell the Golden Wonder Mine, it will convey title subject to
the right of Au to receive the Net Smelter Royalty provided herein. Au shall
have the right to assign its rights under said Royalty Agreement.

3. Governing Law: This Agreement shall be construed under and governed by the
laws of the State of Colorado. Venue for any action for breach of or to enforce
this Agreement shall be proper solely in the Counties of Hinsdale or Gunnison,
State of Colorado.

4. Attorneys Fees and Costs: The parties shall each bear their own attorney fees
and other expenses incurred as a result of the disputes to which this Agreement
relates.  Notwithstanding the foregoing, in any action for breach of or to
enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney’s fees.

5. Warranty of Corporate Authority: LKA represents, warrants and covenants to
the other party that all necessary corporate actions on the part of each
respective party to be taken in connection with the execution, delivery and
performance of this Agreement has been duly and effectively taken, and that the
execution, delivery and performance by each respective party of this Agreement
does not constitute a violation or breach of such respective party’s articles of
incorporation, by laws, violation, or other agreement or law by which such party
is a party or is affected.

6. Benefit to Successors and Assigns: This Agreement shall inure to the benefit
of and shall be binding on the undersigned parties and their successors and
assigns.

7. Warranty that Agreement is Voluntary: Each party to this Agreement has read
this agreement, has been represented by counsel in considering whether to
execute it, and has freely and voluntarily executed it.

8. Execution in Counterparts: This Agreement may be executed in counterparts.
The execution and exchange of counterpart copies of this Agreement shall be
deemed to constitute a full and complete execution of this Agreement, with the
same force and effect as if the parties had come together and executed the same
copy of this agreement.

9. Notice. Notices called for under this contract shall only be deemed received
if sent by Certified United States Mail or by nationally recognized overnight
courier, and shall be deemed received on the day received by recipient and/or
recipient’s office as evidenced by the executed receipt thereof.

(1) Notice to Au Mining, Inc. Any Notice to Au under this agreement shall be
effective when received by Au at 21599 Highway 550, Ridgway, CO 81432 and by
Andrew A. Mueller and Roger Sagal, The Tisdel Law Firm, P.C., 645











--------------------------------------------------------------------------------







Second Street, P.O. Box 646, Ouray, CO 81427-0646.

(2) Notice to LKA International, Inc.. Any notice to LKA under this agreement
shall be effective when received by LKA at 3724 47th Street Ct. N.W.,Gig Harbor,
WA 98335 and by Nancy Essex, Nancy Bentson Essex, P.C., 427 Belleview Avenue,
Suite 104, P.O. Box 4049, Crested Butte, CO 8 1224-4049

10. Specific Performance. The parties hereto agree that this royalty agreement
calls for acts involving real property and the right title and interest thereto.
The parties agree that should either party need to enforce their rights
hereunder, that they shall be entitled to the remedy of specific performance in
the proper court of law. Said remedy of Specific Performance shall not

in any way limit a party’s right to seek damages or alternative remedies.

ATTEST: LKA INTERNATIONAL, INC. A NEVADA

CORPORATION

By:/s/Kye Abraham

Secretary                                                                    Kye
Abraham, President

(SEAL)

State of )

County of  }ss.

The foregoing instrument was acknowledged before me this day of August , 2007

by* Kye Abraham, President of LKA International, Inc. and Nanette Abraham,
Secretary of LKA International, Inc..

Witness my hand and official seal.

My commission expires:  .

Notary Public

Address









